Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2002

Standard Fire Ins Co v. Arnold
Precedential or Non-Precedential:

Docket 1-1467




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Standard Fire Ins Co v. Arnold" (2002). 2002 Decisions. Paper 118.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/118


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                        No. 01-1467
                        ___________

            STANDARD FIRE INSURANCE COMPANY

                             v.

   CHRISTINA M. ARNOLD, EUGENE ARNOLD AND RICK NAUSS


   Christina M. Arnold and Eugene Arnold, Appellants

                        ___________

     On Appeal from the United States District Court
         for the Middle District of Pennsylvania

District Court Judge:   The Honorable William W. Caldwell.

               (Civil Action No. 00-0568)
                      ___________

       Submitted Under Third Circuit L.A.R. 34.1(a)
                     January 8, 2002

 Before: MANSMANN, RENDELL, and FUENTES Circuit Judges.

           (Opinion Filed: February 13, 2002)
                ________________________

                   MEMORANDUM OPINION
                ________________________
FUENTES, Circuit Judge:
     We dispense with a full recitation of the facts since we write only
for the parties
who are familiar with the facts and circumstances of this case. Briefly,
on May 28, 1999,
Appellant, Christina Arnold was attacked and seriously injured by her
employer's dog
while working in her employer's home. After receiving Workers'
Compensation benefits,
she filed a claim against the employer, Rick Nauss, who was insured under
a
homeowner's insurance policy issued by Appellee, Standard Fire Insurance
Company. On
cross motions for summary judgment, the District Court determined that
Standard did not
owe a duty to defend or indemnify Nauss, based on the Workers'
Compensation
exclusion contained in the policy. We will affirm.
     In ruling on the motions, the District Court determined that the
Workers'
Compensation exclusion barred any recovery to Arnold. That exclusion bars
coverage for
bodily injury to someone eligible to receive Workers' Compensation
benefits voluntarily
provided or required to be provided by the insured. Arnold contends that
she did not
receive compensation benefits from the insured, Rick Nauss, "in his
capacity as a
homeowner." Rather, she states that she received benefits "via a workers'
compensation
policy issued by Princeton Insurance Company to 'Richard D. Nauss; t/a All
American
Pest Control'". Therefore, she claims, the Workers' Compensation exclusion
does not
apply.
     The District Court disagreed and noted that a sole proprietorship has
no existence
separate and apart from its individual owner, and that it did not matter
that Nauss traded
under a name different from his own. See District Court Opinion, page 8,
citing, inter alia,
Glidden Company, Inc. v. Department of Labor and Industry, 700 A.2d 555,
558 (Pa.
Commw. Ct. 1997). Indeed, Appellant admits in her brief that if Nauss "and
his business
are one and the same, then the exclusion would apply, and Standard would
owe no duty to
defend and indemnify."
     The District Court found that, in fact, Rick Nauss and his pest
control company are
identical, and concluded that because Arnold received compensation
benefits from the
insured, the Workers' Compensation exclusion applied, and Standard owed no
duty to
defend or indemnify. We discern no error in this determination, and we
will thus
AFFIRM the opinion of the District Court.

_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.


                                        /s/ Julio M. Fuentes
                                        Circuit Judge